        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 1 of 38




                      UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTES

CARLOS OLDIGS, on behalf of                  Case No.
himself and all others similarly situated,
                                             CLASS ACTION COMPLAINT
              Plaintiff,
                                             JURY TRIAL DEMANDED
      v.

PHILIPS NORTH AMERICA LLC,
f/k/a Philips ELECTRONICS NORTH
AMERICA CORPORATION, a
Delaware corporation; KONINKLIJKE
PHILIPS ELECTRONICS N.V., a
foreign corporation; and DOES 1-50,

Defendants.

               COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Carlos Oldigs (“Plaintiff”), by and through his undersigned

attorneys, brings this class action against Defendant Philips North America LLC

(f/k/a Philips Electronics North America Corporation), and Koninklijke Philips

Electronics N.V. (collectively “Philips” or “Defendant”), based on Plaintiff’s

personal knowledge as to allegations pertaining to Plaintiff and on information and

belief as to all other matters, and based on an investigation by Plaintiff’s Counsel,

and alleges as follows:



                                       Page 1
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 2 of 38




                                 INTRODUCTION

      1.     This class action arises out of Philips’ recall of millions of units of

Philips Bi-Level Positive Airway pressure (Bi-Level PAP), Continuous Positive

Airway Pressure (CPAP), and mechanical ventilator devices (the “Subject

Devices”). The recall involves an estimated 3 million to 4 million devices

globally, based on the company's production and shipment data. Over half of the

devices were sold in the United States, with the majority of them being the first-

generation DreamStation products. DreamStation 2 products are not affected by

the recall. About 80 percent of the devices being recalled are used for treating sleep

apnea, while the remaining 20 percent are ventilators.

      2.     Philips has admitted that the products are defective in that they

contain polyester based polyurethane foam that degrades and can be inhaled by the

users, causing health risks, including respiratory issues and cancer. Philips is

advising that patients discontinue use of their devices.

      3.     Philips is offering a repair and replacement program whereby the

defective devices will be modified with a different foam and shipped upon as

receipt of required regulatory clearances.

      4.     This remedy is inadequate. To date, the recall does not address any

out-of-pocket costs incurred, and that will be incurred, by users of the Subject
                                       Page 2
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 3 of 38




Devices. These costs include the amounts paid to purchase and service the

defective devices, and the costs to purchase replacement devices. For many users

with breathing or apnea issues, it is not an option to simply turn in the machines

and await a replacement. Moreover, Plaintiff and the Class would not have

purchased or leased the Subject Devices at all if they had known about the defect

in the Subject Devices.

      5.     Philips’ conduct is particularly reprehensible in that Philips has

known, well before the recall was announced, about problems with the foam in the

Subject Devices degrading. Moreover, the timing of the recall announcement is

particularly curious, if not suspect, as Philips waited until the Dream Station 2

devices were released to announce the recall.

                          JURISDICTION AND VENUE

      6.     This Court has subject matter jurisdiction of this action pursuant to 28

U.S.C. § 1332 of the Class Action Fairness Act of 2005 because: (i) there are 100

or more class members, (ii) there is an aggregate amount in controversy exceeding

$5,000,000, exclusive of interest and costs, and (iii) there is minimal diversity

because at least one plaintiff and defendant are citizens of different states. This




                                       Page 3
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 4 of 38




Court also has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367.

      7.     This Court has general and specific jurisdiction over the Defendants

because Defendants have sufficient minimum contacts with this District and within

this District to establish Defendants’ presence here, and certain material acts upon

which this suit is based occurred within this District. Defendants do substantial

business in this State and within this Judicial District. Indeed, Philips North

America is located and headquartered in this District.

      8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

because Defendants are subject to personal jurisdiction within this District and a

substantial part of the events or omissions giving rise to the claims asserted herein

occurred in this Judicial District. Defendant Philips North America is located and

headquartered in this District. Defendants also distribute the Subject Devices in

this District and receive substantial compensation and profits from the sale and

lease of the Subject Devices in this District and have and continue to conceal and

make material omissions regarding the Subject Devices in this District.

                                  THE PARTIES

      9.     Plaintiff is a citizen and resident of Winnebago County, Illinois.


                                       Page 4
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 5 of 38




      10.     Defendant Philips North America LLC (f/k/a Philips Electronics

North America Corporation) is a for-profit domestic corporation organized under

Delaware law with its principal place of business at 222 Jacobs St., Cambridge,

Massachusetts 02141. Philips is a wholly owned subsidiary of Philips Holding

USA, Inc. Philips Holding USA, Inc. is a wholly owned subsidiary of Koninklijke

Philips Electronics N.V.

      11.     Defendant Koninklijke Philips Electronics N.V. is a foreign

corporation with its principal place of business at Breitner Center, Amstelplein 2,

1096 BC Amsterdam, The Netherlands. The company is a leader in diagnostic

imaging, image-guided therapy, patient monitoring and health informatics, as well

as in consumer health and home care. Philips generated 2020 sales of EUR $17.3

billion and employs approximately 77,000 employees with sales and services in

more than 100 countries.

      12.     Philips North America LLC and Koninklijke Philips Electronics N.V.

are collectively referred to herein as “Defendant” or “Philips” unless identified

separately.

      13.     There exists, and at all times herein mentioned has been, a unity of

ownership between Philips North America LLC and Koninklijke Philips

Electronics N.V. and their agents such that any individuality or separateness
                                       Page 5
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 6 of 38




between them has ceased and each of them is the alter ego of the others.

Adherence to the fiction of the separate existence of Defendant would, under the

circumstances set forth in this complaint, sanction fraud or promote injustice.

      14.    Upon information and belief, Koninklijke Philips Electronics N.V.

communicates with Philips North America LLC and directs virtually all aspects of

the Subject Devices that Philips distributes within the United States, including the

quality of its Devices and appropriate repairs for pervasive defects. Philips’

decision not to disclose the Defect to Plaintiff or the Class or whether to cover

repairs to the same pursuant to an extended warranty or goodwill program, was a

decision made jointly by Koninklijke Philips Electronics N.V. and Philips North

America LLC. Koninklijke Philips Electronics N.V. also drafted and disseminated

the press releases and updates regarding the recall notification and purports to

speak and act on behalf of Philips North America LLC.

      15.    On information and belief, Koninklijke Philips Electronics N.V. also

oversees Philips North America LLC warranty operations, which, among other

things, reviews and analyzes complaints submitted by Philips’ authorized dealers

in order to identify safety and performance issues with the Subject Devices.

Koninklijke Philips Electronics N.V. also dictates that when a repair is made under

warranty (or warranty coverage is requested), service centers must provide
                                       Page 6
                               CLASS ACTION COMPLAINT
         Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 7 of 38




Defendants with detailed documentation of the problem and the fix that describes

the complaint, cause, and correction, and also save the broken part in the event

Defendants decide to audit the dealership. Warranty operations collects this

information, makes it available to other Philips divisions, and assists Philips in

determining whether particular repairs are covered by applicable warranties or are

indicative of a pervasive defect.

       16.    At all times herein mentioned, Defendants designed, engineered,

developed, manufactured, fabricated, assembled, equipped, tested or failed to test,

inspected or failed to inspect, repaired, retrofitted or failed to retrofit, failed to

recall, labeled, advertised, promoted, marketed, supplied, distributed, wholesaled,

and/or sold the Subject Devices, including the Device purchased and operated by

Plaintiff.

       17.    Defendants jointly design, and determine the substance of,

communications to users of its Devices offered for sale at its authorized

distributors or sellers, including those omitting mention of the alleged defects.

Philips controls the content of these communications; its authorized distributors or

sellers have no input with respect to their content.

       18.    Philips developed the marketing materials to which Plaintiff and the

Class were exposed, owner's manuals, informational brochures, warranty booklets,
                                         Page 7
                                 CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 8 of 38




and information included in maintenance recommendations and/or schedules for

the Subject Devices, all of which fail to disclose the Defect.

      19.    Philips also employs a customer service center, the representatives of

which are responsible for fielding customer complaints and monitoring customer

complaints posted to Philips or third-party web sites: data which informs Philips’

warranty operations, and through which Philips acquires knowledge of defect

trends in its products, including the Subject Devices.

      20.    Philips distributes its products through a network of distributors or

sellers who are agents of Philips North America LLC and Koninklijke Philips

Electronics N.V.

      21.    The true names and capacities of the Defendants sued herein as DOES

1 through 50, inclusive, are currently unknown to Plaintiff, who therefore sues

such Defendants by such fictitious names. Each Defendant designated herein as a

DOE is legally responsible in some manner for the unlawful acts referred to herein.

Plaintiff will seek leave of Court to amend this Complaint to reflect the true names

and capacities of any Defendants designated herein as DOES when such identities

become known.

      22.    On information and belief, Plaintiff alleges that at all times mentioned

herein, each and every Defendant was acting as an agent and/or employee of each
                                       Page 8
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 9 of 38




of the other Defendants, and at all times mentioned was acting within the course

and scope of said agency and/or employment with the full knowledge, permission,

and consent of each of the other Defendants. In addition, each of the acts and/or

omissions of each Defendant alleged herein were made known to, and ratified by,

each of the other Defendants.

    FACTUAL BACKGROUND AND SUBSTANTIVE ALLEGATIONS

      23.    On April 26, 2021, in its Quarterly Report for Q1 2021, Philips

reported 80% order intake growth for patient monitors and hospital ventilators

compared to Q1 2020. Philips then reported that “Regretfully, we have identified a

quality issue in a component that is used in certain sleep and respiratory care

products and are initiating all precautionary actions to address this issue, for which

we have taken a EUR 250 million provision.”

      24.    Further, as part of its “Regulator Update” in its 10Q, Philips reported

that “Philips has determined from user reports and testing that there are possible

risks to users related to the sound abatement foam used in certain of Philips' sleep

and respiratory care devices currently in use. The risks include that the foam may

degrade under certain circumstances, influenced by factors including use of

unapproved cleaning methods, such as ozone and certain environmental conditions

involving high humidity and temperature. The majority of the affected devices are
                                        Page 9
                                CLASS ACTION COMPLAINT
       Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 10 of 38




in the first-generation DreamStation product family. Philips’ recently launched

next-generation CPAP platform, DreamStation 2, is not affected. Philips is in the

process of engaging with the relevant regulatory agencies regarding this matter and

initiating appropriate actions to mitigate these possible risks. Given the estimated

scope of the intended precautionary actions on the installed base, Philips has taken

a provision of EUR 250 million.”

      25.    Despite the announcement regarding “possible risks to users related to

the sound abatement foam used in certain of Philips' sleep and respiratory care

devices,” Philips reported a hefty jump in quarterly profit as the coronavirus

pandemic drove demand for the Company’s hospital equipment and personal

health appliances. Philips reported that it “anticipates that the expected revenue

headwinds in the Sleep & Respiratory Care business in 2021 will be compensated

by the strength of the company’s other businesses. Therefore, the full year

comparable sales growth and Adjusted EBITA margin guidance provided on April

26, 2021 remains unchanged.”

      26.    On June 14, 2021, a month after Philips noted a “quality issue”

involving CPAP machines and ventilators while touting the Company’s first-

quarter 2021 sales results, Philips provided an update on the “recall notification

for specific Philips Bi-Level Positive Airway Pressure (Bi-Level PAP), Continuous
                                       Page 10
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 11 of 38




Positive Airway Pressure (CPAP), and mechanical ventilator devices to address

identified potential health risks related to the polyester-based polyurethane (PE-

PUR) sound abatement foam component in these devices. The majority of the

affected devices within the advised 5-year service life are in the first-generation

DreamStation product family.”

      27.    In the June 14, 2021 update, Philips reported that “To date, Philips has

produced millions of Bi-Level PAP, CPAP and mechanical ventilator devices

using the PE-PUR sound abatement foam. Despite a low complaint rate (0.03% in

2020), Philips determined based on testing that there are possible risks to users

related to this type of foam. The risks include that the PE-PUR foam may degrade

into particles which may enter the device’s air pathway and be ingested or inhaled

by the user, and the foam may off-gas certain chemicals. The foam degradation

may be exacerbated by use of unapproved cleaning methods, such as ozone, and

high heat and high humidity environments may also contribute to foam

degradation. Therefore, Philips has decided to voluntarily issue a recall notification

to inform patients and customers of potential impacts on patient health and clinical

use related to this issue, as well as instructions on actions to be taken.”

      28.    “We deeply regret any concern and inconvenience that patients using

the affected devices will experience because of the proactive measures we are
                                       Page 11
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 12 of 38




announcing today to ensure patient safety,” said Frans van Houten, CEO of Royal

Philips. “In consultation with the relevant regulatory agencies and in close

collaboration with our customers and partners, we are working hard towards a

resolution, which includes the deployment of the updated instructions for use and a

comprehensive repair and replacement program for the affected devices. Patient

safety is at the heart of everything we do at Philips.” Van Houten said, “We have

seen a very low incident rate. But out of precaution we feel we need to take action

and repair affected machines and change the component.”

       29.   The Recall Notification stated:

       Based on the latest analysis of potential health risks and out of an

       abundance of caution, the recall notification advises patients and customers

       to take the following actions:


   •   For patients using affected BiLevel PAP and CPAP devices:

       Discontinue use of your device and work with your physician or Durable
       Medical Equipment (DME) provider to determine the most appropriate
       options for continued treatment. To continue use of your device due to lack
       of alternatives, consult with your physician to determine if the benefit of
       continuing therapy with your device outweighs the risks identified in the
       recall notification.*



   •   For patients using affected life-sustaining mechanical ventilator devices:

                                       Page 12
                               CLASS ACTION COMPLAINT
       Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 13 of 38




      Do not stop or alter your prescribed therapy until you have talked to your
      physician. Philips recognizes that alternate ventilator options for therapy
      may not exist or may be severely limited for patients who require a
      ventilator for life-sustaining therapy, or in cases where therapy disruption is
      unacceptable. In these situations, and at the discretion of the treating
      clinical team, the benefit of continued usage of these ventilator devices may
      outweigh the risks identified in the recall notification.


      30.    The Recall Notification also notified users of the following possible

health risks: “Philips has received reports of possible patient impact due to foam

degradation. The potential risks of particulate exposure include headache,

irritation, inflammation, respiratory issues, and possible toxic and carcinogenic

effects. The potential risks of chemical exposure due to off-gassing include

headache, irritation, hypersensitivity, nausea/vomiting, and possible toxic and

carcinogenic effects. Philips has received no reports regarding patient impact

related to chemical emissions.

      31.    To address the issue, Philips announced a Repair and Replacement

Program:

Repair and replacement program


Philips is providing the relevant regulatory agencies with required information
related to the launch and implementation of the projected correction. The company
will replace the current sound abatement foam with a new material and has already
begun the preparations, which include obtaining the relevant regulatory clearances.

                                      Page 13
                              CLASS ACTION COMPLAINT
       Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 14 of 38




Philips aims to address all affected devices in scope of this correction as
expeditiously as possible.

As part of the program, the first-generation DreamStation product families will be
modified with a different sound abatement foam and shipped upon receipt of the
required regulatory clearances. Philips’ recently launched next-generation CPAP
platform, DreamStation 2, is not affected by the issue. To support the program,
Philips is increasing the production of its DreamStation 2 CPAP devices, that are
available in the US and selected countries in Europe.

      32.    The recalled devices include all of the following Philips CPAP

machine and ventilator units manufactured before April 26, 2021, and all serial

numbers, as listed and depicted below:


CPAP and BiLevel PAP Devices

      Continuous Ventilator, Minimum Ventilatory Support, Facility Use
      E30 (Emergency Use Authorization)

      Continuous Ventilator, Non-life Supporting
      DreamStation (ASV)
      DreamStation (ST, AVAPS)
      SystemOne (ASV4)
      C Series (ASV, S/T, AVAPS)
      OmniLab Advanced Plus (In-Lab Titration Device)

      Non-continuous Ventilator
      SystemOne (Q series)
      DreamStation (CPAP, Auto CPAP, BiPAP)
      DreamStation GO (CPAP, APAP)
      Dorma 400, 500 (CPAP)
      REMStar SE Auto (CPAP)

                                       Page 14
                               CLASS ACTION COMPLAINT
   Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 15 of 38




Mechanical Ventilators

  Continuous Ventilator
  Trilogy 100 (Ventilator)
  Trilogy 200 (Ventilator)
  Garbin Plus, Aeris, LifeVent (Ventilator)

  Continuous Ventilator, Minimum Ventilatory Support, Facility Use
  A-Series BiPAP Hybrid A30 (not marketed in US)
  A-Series BiPAP V30 Auto (Ventilator)

  Continuous Ventilator, Non-life Supporting
  A-Series BiPAP A40 (not marketed in US)
  A-Series BiPAP A30 (not marketed in US




                                 Page 15
                         CLASS ACTION COMPLAINT
 Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 16 of 38




33.   In the Q&A section of the Recall Notice, Philips also noted that:

                               Page 16
                       CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 17 of 38




In the event of exposure to degraded foam:

   •   The potential risks of degraded foam exposure include:
          o Irritation (skin, eye, and respiratory tract), inflammatory response,
              headache, asthma, adverse effects to other organs (e.g. kidneys and
              liver) and toxic carcinogenic affects.
   •   To date, Philips Respironics has received several complaints regarding the
       presence of black debris/particles within the airpath circuit (extending from
       the device outlet, humidifier, tubing, and mask). Philips also has received
       reports of headache, upper airway irritation, cough, chest pressure and sinus
       infection.

In the event of exposure to chemical emissions:

   •   The potential risks of exposure due to chemical emissions from affected
       foam include: headache/dizziness, irritation (eyes, nose, respiratory tract,
       skin), hypersensitivity, nausea/vomiting, toxic and carcinogenic effects.
   •   To date, Philips has not received reports of patient impact or serious harm as
       a result of this issue.
       34.   With respect to the “root cause” of the defect, Philips noted that

“Based on Philips analysis, the root cause of this issue is related to the sound

abatement foam currently used in specific identified products of the Sleep &

Respiratory Care portfolio.”

       35.   In response to the Question: ‘How did this happen, and what is Philips

doing to ensure it will not happen again,” Philips responded:

       Philips has a robust Quality Management System and has followed our
       review and analysis processes to help identify and address this issue.


                                       Page 17
                               CLASS ACTION COMPLAINT
       Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 18 of 38




      The products were designed according to, and in compliance with,
      appropriate standards upon release. As new standards are developed,
      they require assessment of product characteristics according to quality
      and regulatory processes. Philips Quality Management System has
      been updated to reflect these new requirements.

      However, while standards have been updated, products developed on
      the prior standard are still in compliance with medical device
      regulations. The foam degradation and chemical emission issues were
      discovered as part of our Quality Management System processes and
      are being corrected in accordance with appropriate regulatory
      requirements.

      Philips has been in full compliance with relevant standards upon
      product commercialization.

      36.    In response to the Questions whether new patients will be set up with

devices and whether existing patient devices that fail will be replaced, Philips

responded:

      At this time, Philips is unable to set up new patients on affected devices.
      Philips may work with new patients to provide potential alternate
      devices.

      Philips may repair / replace ventilator units that patients are reliant on
      in emergency situations such as device failure during required
      treatment, to ensure continuity of care.

Philips CPAPs cannot be replaced during ship hold.

      37.    Despite the recall, Philips has not come close to compensating Class

members for their out-of-pocket expenses due to the defect. These expenses

include, but are not limited to: amounts paid or co-paid to purchase or lease the
                                       Page 18
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 19 of 38




Subject Devices; amounts expended to purchase or lease replacement devices;

amounts paid for replacement parts, filters, and maintenance on the Devices.

      38.    Philips’ conduct is particularly reprehensible in that Philips has

known about problems with the foam in the Subject Devices degrading and

breaking down, well before the recall was announced. For years, consumers have

been complaining about the presence of debris and black particles in the humidifier

and airpath circuit of the Subject Devices, which is a symptom of the defect. Even

so, Defendants continued to market and sell the defective devices.

      39.    Philips’ admissions also flatly contradict the representations regarding

the Subject Devices in Philips’ catalogues and elsewhere, including the

representation that the DreamStation BiPAP autoSV was “designed to deliver

optimal ventilation with minimal intervention” and “designed to comfortably treat

[apnea patients] by delivering therapy when it’s needed to help them achieve a

restful night’s sleep.”

      40.    Philips also represented that its devices were “Clinically proven to

help: • Reduce the frequency of obstructive and central events • Reduce AHI •

Suppress Cheyne-Stokes respiration • Improve oxygenation • Improve quality of

life.” Philips further represented that “Sleep labs and sleep techs trust Philips


                                       Page 19
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 20 of 38




Respironics over any other manufacturer for their Sleep Diagnostic equipment by

more than 3:1*”

       41.    Further, Philips stated that “We believe that effective sleep therapy

management empowers patients to rediscover their dreams and to have the freedom

to live a fulfilling life by restoring their ability to sleep comfortably - as sleep is

intended to be. As a global leader in Sleep Diagnostic and Therapy solutions, we

are passionate about providing patient-driven designed products that help patients

lead healthy lives and, for providers, solutions designed to increase patient

adoption, long-term use and enhanced efficiencies that help them attend to

patient’s needs.” Similarly, Philips represented that “our sleep therapy systems are

designed with the needs of practitioners and patients in mind. These quality

systems reflect our commitment to providing exceptional therapy, enhanced patient

comfort, and essential compliance tools so important in today’s challenging

environment.”

       42.    Moreover, the timing of the recall announcement is particularly

suspect, as Philips waited until the Dream Station 2 devices were released to

announce the recall.




                                        Page 20
                                CLASS ACTION COMPLAINT
          Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 21 of 38




      43.     Further, on information and belief, in order to turn in their Devices for

replacements under the recall, users are required to waive all personal injury claims

as a condition of obtaining a replacement device.

      44.     Philips’ delayed announcement has also resulted in a massive shortage

of replacement devices, as Class members are scurrying desperately to replace the

Subject Devices with safe alternatives.

                           PLAINTIFF’S EXPERIENCE

      45.     Plaintiff has used a DreamStation BiPAP autoSV device for sleep

apnea since at least May 2018. To date, he has paid $2,705.83 out of pocket for his

device.

      46.     In addition, Plaintiff has paid out of pocket for replacement filters and

masks and cushions for his device.

      47.     Plaintiff would not have paid any amounts in connection with his

device, if he had known that the device was defective. In addition, due to the

admitted defect, Plaintiff’s device is of diminished value, if not worthless.

                              CLASS ALLEGATIONS

      48.     Plaintiff brings this action on his own behalf, and on behalf of a

Nationwide and Illinois Class (collectively, the “Class”) pursuant to Federal Rules

of Civil Procedure, Rule 23(a), 23(b)(2), and/or 23(b)(3) as follows:
                                       Page 21
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 22 of 38




      Nationwide Class:

      All persons or entities in the United States who purchased or leased
      the Subject Devices.


      Illinois Class:
      All persons or entities in Illinois who purchased or leased the Subject
      Devices.

      49.    Excluded from the Class is Philips, its affiliates, employees, officers

and directors, persons or entities that purchased Subject Devices for resale, and the

Judge(s) assigned to this case. Also excluded are any claims for personal injury.

Plaintiff reserves the right to modify, change, or expand the various class

definitions set forth above based on discovery and further investigation.

      50.    The Class, as defined, includes all medical supply companies, nursing

homes and other entities, as applicable.

      51.    Numerosity: Upon information and belief, the Class is so numerous

that joinder of all members is impracticable. While the exact number and identities

of individual members of the Class are unknown at this time, such information

being in the sole possession of Philips and obtainable by Plaintiff only through the

discovery process, Plaintiff believes, and on that basis alleges, that hundreds of

thousands of Subject Devices machines have been sold in each of the States that

are the subject of the Class.
                                        Page 22
                                CLASS ACTION COMPLAINT
       Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 23 of 38




      52.      Existence and Predominance of Common Questions of Fact and Law:

Common questions of law and fact exist as to all members of the Class. These

questions predominate over the questions affecting individual Class members.

These common legal and factual questions include, but are not limited to whether

            a. The Subject Devices were defective;

            b. Philips knew of the Defect but failed to disclose the problem and its

               consequences to its customers;

            c. A reasonable consumer would consider the Defect or its consequences

               to be material; and

            d. Philips’s conduct violates the Illinois Consumer Fraud and Deceptive

               Business Practices Act and/or the Magnuson-Moss Act and constitutes

               breach of warranty, strict liability and /or unjust enrichment.

      53.      Typicality: All of Plaintiff’s claims are typical of the claims of the

Class since Plaintiff purchased a CPAP machine with the Defect, as did each

member of the Class. Furthermore, Plaintiff and all members of the Class

sustained monetary and economic injuries including, but not limited to,

ascertainable losses arising out of Philips’ wrongful conduct. Plaintiff is

advancing the same claims and legal theories on behalf of himself and all absent

Class members.
                                         Page 23
                                 CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 24 of 38




      54.    Adequacy: Plaintiff is an adequate representative because his

interests do not conflict with the interests of the Class that he seeks to represent, he

has retained counsel competent and highly experienced in complex class action

litigation, and he intends to prosecute this action vigorously. The interests of the

Class will be fairly and adequately protected by Plaintiff and his counsel.

      55.    Superiority: A class action is superior to all other available means of

fair and efficient adjudication of the claims of Plaintiff and members of the Class.

The injury suffered by each individual Class member is relatively small in

comparison to the burden and expense of individual prosecution of the complex

and extensive litigation necessitated by Philips’s conduct. It would be virtually

impossible for members of the Class individually to redress effectively the wrongs

done to them. Even if the members of the Class could afford such individual

litigation, the court system could not. Individualized litigation increases the delay

and expense to all parties, and to the court system, presented by the complex legal

and factual issues of the case. By contrast, the class action device presents far

fewer management difficulties, and provides the benefits of single adjudication, an

economy of scale, and comprehensive supervision by a single court. Upon

information and belief, members of the Class can be readily identified and notified

based on, inter alia, Philips’s sales records database of complaints.
                                       Page 24
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 25 of 38




               ESTOPPEL FROM PLEADING AND TOLLING
              OF APPLICABLE STATUTES OF LIMITATIONS

      56.    Philips has acted, and refused to act, on grounds generally applicable

to the Class, thereby making appropriate final equitable relief with respect to the

Class as a whole. Defendant has possessed exclusive knowledge about the Defect,

including from its customer complaint and warranty records, internal emails,

reports, analyses, and assessment of engineers, that is unavailable to Plaintiff and

the proposed Class Members. Philips is estopped from relying on any statutes of

limitation or repose due to its acts of concealment. Defendant knew about the

defect in the Subject Devices for years but concealed it and/or failed to alert

purchasers or potential purchasers.

      57.    Defendant maintained exclusive control over information concerning

the known, but non-public, defect and the number of Subject Devices at issue;

Plaintiff and Class Members, therefore, could not reasonably have known about the

existence of the defect or the number of Subject Devices affected. Thus, Defendant

is estopped from relying on any statutes of limitations or repose that might

otherwise be applicable to the claims asserted herein.




                                       Page 25
                               CLASS ACTION COMPLAINT
       Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 26 of 38




                                COUNT ONE
 Violations of Illinois Consumer Fraud and Deceptive Business Practices Act
                 (815 ILCS 505/1, et seq. and 720 ILCS 295/1A)

      58.    Plaintiff, individually and for the Illinois Class, hereby incorporates

each and every allegation as though fully set forth herein.

      59.    Defendant is a “person” as that term is defined in 815 ILCS 505/1(c).

      60.    Plaintiff and the Illinois Class are “consumers” as that term is defined

in 815 ILCS 505/1(e).

      61.    The Illinois Consumer Fraud and Deceptive Business Practices Act

(“ILCS”) prohibits “unfair or deceptive acts or practices, including but not limited

to the use or employment of any deception, fraud, false pretense, false promise,

misrepresentation or the concealment, suppression or omission of any material

fact, with intent that others rely upon the concealment, suppression or omission of

such material fact . . . in the conduct of trade or commerce . . . whether any person

has in fact been misled, deceived or damaged thereby.” 815 ILCS 505/2.

      62.    In the course of its business, Philips knew and willfully failed to

disclose and/proactively concealed the fact that its CPAP and ventilator devices

contain polyester based polyurethane foam that degrades and can be inhaled by the

users, causing health risks, including respiratory issues and cancer. Philips also

engaged in unlawful trade practices by employing deception, deceptive acts or
                                       Page 26
                               CLASS ACTION COMPLAINT
          Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 27 of 38




practices, fraud, misrepresentations, or concealment, suppression, or omission of

any material fact with intent that others rely upon such concealment, suppression,

or omission, in connection with the sale of the Subject Devices.

         63.   Philips was also aware that it valued profits over safety, and that it

was manufacturing, selling, and distributing Subject Devices throughout the State

of Illinois that did not perform as advertised and jeopardized the safety of their

users.

         64.   By failing to disclose that the Subject Devices contain polyester based

polyurethane foam that degrades and can be inhaled by the users, causing health

risks, including respiratory issues and cancer, Philips engaged in deceptive

business practices in violation of the ILCS.

         65.   Philips’ unfair or deceptive acts or practices were likely to and did in

fact deceive reasonable consumers, including Plaintiff and the other Class

members, about the true nature of the Subject Devices, the quality of the Philips

brand and, and the devaluing of safety at Philips.

         66.   Philips intentionally and knowingly omitted material facts regarding

the Subject Devices with the intent to mislead Plaintiff and the Illinois Class. By

omitting this information, Philips intended Plaintiff and the Class to rely on the

alleged deception and acquire and use the Subject Devices, despite the fact that
                                         Page 27
                                 CLASS ACTION COMPLAINT
          Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 28 of 38




they are deceptive and unsafe. Philips had exclusive or superior knowledge and

concealed material facts and/or omitted material facts regarding the defective

Subject Devices.

         67.   Philips’ failure to disclose the safety problems with the Subject

Devices is material because Plaintiff and the Class would not have purchased the

Subject Devices if Philips had disclosed the devices’ safety risks. This is

information upon which a buyer would be expected to rely on in making a decision

whether to purchase the Subject Devices.

         68.   Philips knew or should have known that its conduct violated the ILCS.

         69.   The existence of the Defect was material to Plaintiff and the Illinois

Class.

         70.   Philips’ violations present a continuing risk to Plaintiff and the Illinois

Class members as well as to the general public. Philips’ unlawful acts and practices

complained of herein affect the public interest.

         71.   Philips had an ongoing duty to all of its customers to refrain from

unfair and deceptive practices under the ILCS. All owners of the Subject Devices

suffered ascertainable loss from not obtaining the benefit of their bargains.

         72.   As a direct and proximate result of GM’s violations of the ILCS,

Plaintiff and the Illinois Class have suffered injury-in-fact and/or actual damage in
                                         Page 28
                                 CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 29 of 38




paying to purchase the Subject Devices and/or in paying more for the Subject

Devices than they would have if they had known of the Defect. Class members

who purchased or leased the Subject Devices either would have paid less for their

devices or would not have purchased or leased them at all but for Philips’ wrongful

conduct and violations of the ILCS.

      73.    Pursuant to 815 ILCS 505/10a(a), Plaintiff and the Illinois Class seek

monetary relief against Philips in the amount of actual damages.

      74.    Plaintiff also seeks an order enjoining GM’s unfair and/or deceptive

acts or practices, attorneys’ fees, costs, and any other just and proper relief

available under the 815 ILCS 505/1 et seq.

      75.    Therefore, Plaintiff prays for relief as set forth below.

                                    COUNT TWO
                               Strict Product Liability

      76.    Plaintiff, individually and for the Class, hereby incorporates each and

every allegation as though fully set forth herein.

      77.    Plaintiff brings this claim for strict product liability design defect

against Philips on behalf of the Class.

      78.    Philips is the producer, manufacturer, and/or distributor of the Subject

Devices.

                                       Page 29
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 30 of 38




      79.    Philips’ Subject Devices left Defendant’s possession in an

unreasonably dangerous condition.

      80.    The Subject Devices, which, among other potential defects, contain

polyester based polyurethane foam that degrades and can be inhaled by the users,

causing health risks, including respiratory issues and cancer, were in an

unreasonably dangerous condition because (a) they failed to perform as safely as

an ordinary consumer would expect when used as intended or when used in a

manner reasonably foreseeable to Philips; and (b) because the foreseeable risks of

using the Subject Devices outweighed the benefits of their use.

      81.    Plaintiff and the Class members used the products as intended and in a

manner reasonably foreseeable to Philips.

      82.    As direct and foreseeable result of the defective condition of the

Subject Devices as produced, manufactured, and/or distributed by Philips, Plaintiff

and the Class members suffered damages.

      83.    Therefore, Plaintiff prays for relief as set forth below.

                                 COUNT THREE
                                Unjust Enrichment

      84.    Plaintiff, individually and for the Class, hereby incorporates each and

every allegation as though fully set forth herein.

                                       Page 30
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 31 of 38




      85.    Plaintiff brings this claim for unjust enrichment against Philips on

behalf of the Class.

      86.    As a direct, proximate, and foreseeable result of Philips’ acts and

otherwise wrongful conduct, Plaintiff and the Class members conferred a benefit

on Philips and consequently suffered damages. Philips profited and benefited from

the sale of the Subject Devices, even as the Devices caused Plaintiff and the Class

members to incur damages. Philips voluntarily accepted and retained these profits

and benefits, derived from Plaintiff and the Class members, with full knowledge

and awareness that as a result of Philips’ wrongdoing, consumers including

Plaintiff and the Class members were not receiving products of the quality, nature,

fitness, or value that had been represented by Philips or that reasonable consumers

expected. Plaintiff and the Class members purchased or leased Subject Devices

that they expected would be safe and instead have now had to endure serious

injury, illness, hospitalization, and/or death.

      87.    Philips continues to possess monies paid by Plaintiff and the Class

members to which Philips is not entitled.

      88.    Under the circumstances it would be inequitable for Philips to retain

the benefits conferred upon them, and Philips’ retention of these benefits violates

fundamental principles of justice, equity, and good conscience.
                                        Page 31
                                CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 32 of 38




      89.    Plaintiff and the Class members hereby seek the disgorgement and

restitution of Philips’ wrongful profits, revenue, and benefits, to the extent, and in

the amount, deemed appropriate by the Court, and such other relief as the Court

deems just and proper to remedy Philips’ unjust enrichment.

      90.    Therefore, Plaintiff prays for relief as set forth below.

                                 COUNT FOUR
                           Breach of Implied Warranty

      91.    Plaintiff, individually and for the Class, hereby incorporates each and

every allegation as though fully set forth herein.

      92.    Philips manufactured, marketed, sold, and distributed the Subject

Devices.

      93.    At the time Philips marketed, sold, and distributed the Subject

Devices, Philips knew of the purpose for which the Subject Devices were intended

and impliedly warranted that the Subject Devices were of merchantable quality and

safe and fit for such use. In fact, the Subject Devices were unmerchantable in that

they were not fit for the ordinary purpose for which the Subject Devices are used.

      94.    Plaintiff and the Class members reasonably relied upon the skill,

superior knowledge, and judgment of Philips as to whether the Subject Devices

were of merchantable quality and safe and fit for their intended use.

                                       Page 32
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 33 of 38




      95.    Plaintiff and the Class members could not have known about the risks

associated with the Subject Devices until after use.

      96.    Contrary to Philips’ implied warranty, the Subject Devices were not

of merchantable quality and were not safe or fit for their intended use.

      97.    Plaintiff and Class members have had sufficient direct dealings with

either Philips or its agents to establish privity of contract between Philips on one

hand, and Plaintiff and each of the other Class members on the other hand.

Nonetheless, privity is not required here because Plaintiff and each of the other

Class members are intended third-party beneficiaries of contracts between Philips

and its dealers or authorized sellers or distributors. Philips does business in Illinois

through its authorized dealerships, and Plaintiff acquired his device from an

authorized distributer who was an agent of Philips. Philips’ warranties are

intended for consumers of the Subject Devices. Plaintiff was the intended

consumer of the Subject Device, and the warranty was intended to benefit the

consumer. The dealers, sellers or distributors were not intended to be the ultimate

consumers of the Class Vehicles and have no rights under the warranty agreements

provided with the Subject Devices; the warranty agreements were designed for and

intended to benefit the consumers only.


                                       Page 33
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 34 of 38




      98.    As a direct and proximate result of Philips’ breach of implied

warranty, Plaintiff and the Class members suffered damages as alleged herein.

      99.    Notice to Defendant is not required because Philips actually knew

about the alleged defect. In fact, Philips’ recall of the Subject Devices amounts to

an admission of responsibility.

      100. Therefore, Plaintiff prays for relief as set forth below.

                              COUNT FIVE
   Violation of the Magnuson-Moss Warranty Act 15 U.S.C. §§ 2301, et seq.

      101. Plaintiff, individually and for the Class, hereby incorporates each and

every allegation as though fully set forth herein.

      102. Plaintiff and members of the Class are “consumers” within the

meaning of the Magnuson-Moss Act, 15 U.S.C. § 2301(3).

      103. Defendant Philips is a “supplier” and “warrantor” within the meaning

of the Magnuson-Moss Act, 15 U.S.C. § 2301(4) and (5).

      104. The Subject Devices are “consumer products” within the meaning of

the Magnuson-Moss Act, 15 U.S.C. § 2301(6).

      105. Philips impliedly warranted that the Subject Devices would be free of

defects at the time of delivery, and the Subject Devices had an implied warranty of

merchantability.

                                       Page 34
                               CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 35 of 38




      106. Philips breached its warranties by offering for sale and selling Subject

Devices that were by design and construction defective and unsafe, thereby

subjecting Class members who purchased or leased the Subject Devices to

damages and risks of loss and injury.

      107. Philips has breached and continues to breach its written and implied

warranties of safety, thereby damaging Plaintiff and similarly situated Class

members, when their Subject Devices fail to perform as represented due to an

undisclosed Defect.

      108. As a result of Philips’ continued breach of its warranties, Plaintiff has

suffered damages.

      109. Plaintiff and the Class seek full compensatory and consequential

damages allowable by law, appropriate equitable relief including injunctive relief,

a declaratory judgment, a court order enjoining Philips’ wrongful acts and

practices, restitution, attorney’s fees and costs, and any other relief to which

Plaintiff and the Class may be entitled.

      110. Therefore, Plaintiff prays for relief as set forth below.
                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of all those similarly

situated, as set forth above, prays for relief and judgment against Defendant as

                                       Page 35
                               CLASS ACTION COMPLAINT
       Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 36 of 38




follows:

      1.    Plaintiff, on behalf of himself, and members of the Class, requests the

Court to enter judgment against Defendant as follows:

      (a)   An order certifying the proposed Class designating Plaintiff as

            named representative of the Class, and designating Plaintiff’s

            Counsel as Class Counsel;

      (b)   An order awarding Plaintiff and the Class Members injunctive and

            declaratory relief provided by and pursuant to the statutes cited

            above, including a declaration that Defendant’s activities are

            unlawful and an order enjoining those activities and ensuring that

            Defendant develops and implements a full, far and complete plan for

            addressing Class members’ concerns;

      (c)   Entry of judgment against Defendant for the violations alleged

            herein;

      (d)   An order awarding Plaintiff and Class Members compensatory,

            actual, statutory, consequential, and/or any other form of damages

            provided by and pursuant to the causes of action cited above;

      (e)   An award of punitive damages;

      (h)   An order awarding Plaintiff and the Class Members restitution,
                                     Page 36
                             CLASS ACTION COMPLAINT
        Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 37 of 38




             disgorgement and/or other equitable relief provided by and pursuant

             to the causes of action cited above, including an order requiring

             specific performance of the Defendant’s obligations;

      (i)    An award to Plaintiff of the costs of this action, including reasonable

             attorneys’ fees, and, where applicable, expert fees;

      (j)    An order awarding Plaintiff and the Class Members pre- judgment

             and post judgment interest;

      (k)    An award of such other and further relief as the Court may deem just

             and appropriate.

                          DEMAND FOR JURY TRIAL

      Pursuant to Federal Rules of Civil Procure, Rule 38(b), Plaintiff hereby

demands a trial by jury as to all claims so triable.

Dated: June 29, 2021                     By: /s/ Daryl Andrews


                                         ANDREWS DEVALERIO LLP
                                         Glen DeValerio (BBO #122010)
                                         Daryl Andrews (BBO #658523)
                                         P.O. Box 67101
                                         Chestnut Hill MA 02467
                                         Telephone: (617) 999-6473
                                         daryl@andrewsdevalerio.com
                                         glen@andrewsdevalerio.com



                                        Page 37
                                CLASS ACTION COMPLAINT
Case 1:21-cv-11078-DJC Document 1 Filed 06/29/21 Page 38 of 38




                             Jordan L. Lurie
                             Ari Y. Basser
                             POMERANTZ LLP
                             1100 Glendon Avenue
                             15th Floor
                             Los Angeles, CA 90024
                             Phone (310) 432-8492
                             jllurie@pomlaw.com
                             abasser@pomlaw.com

                             Peretz Bronstein, Esq.
                             BRONSTEIN GEWIRTZ & GROSSMAN LLC
                             60 East 42nd Street, Suite 4600
                             New York, NY 10165-0006
                             peretz@bgandg.com




                            Page 38
                    CLASS ACTION COMPLAINT
